Case: 1:18-cv-07396 Document #: 5 Filed: 11/07/18 Page 1 of 1 PagelD #:24

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

KAREN BRUCE,
Plaintiff, Case No.: 2018 CV 7396
vs. Judge:

OTIS ELEVATOR and MARRIOTT
INTERNATIONAL, INC., a./k/a
RENAISSANCE HOTEL,

Magistrate Judge:

Defendants.
JURY DEMAND
Defendants, MARRIOTT INTERNATIONAL, INC. and RENAISSANCE HOTEL
OPERATING COMPANY, incorrectly sued herein as Marriott International, Inc.,
hereby demand trial by jury.

DATED: November 7, 29018

JOHNSON & BELL, LTD.

By: /s/Robert M. Burke
Robert M. Burke, One of the
Attorneys for Marriott International, Inc. and
Renaissance Hotel Operating Company

Robert M. Burke, #6187403
JOHNSON & BELL, LTD.
Attorneys for Defendants
Suite 2700

33 West Monroe Street
Chicago, Illinois 60603
(312) 372-0770

e-mail: Burker@jbltd.com

 
